Exhibit 10(c)10


Georgia Power Company has requested confidential treatment for certain portions
of this document pursuant to an application for confidential treatment sent to
the Securities and Exchange Commission. Georgia Power Company has omitted such
portions from this filing and filed them separately with the Securities and
Exchange Commission. Such omissions are designated as “[***].”


CONFIDENTIAL AND PROPRIETARY




AMENDMENT NO. 1
TO
CONSTRUCTION COMPLETION AGREEMENT
BETWEEN
GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT
FOR OGLETHORPE POWER CORPORATION (AN ELECTRIC
MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA, AND THE CITY OF DALTON,
GEORGIA, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC, AND THE CITY OF DALTON,
GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING FUND
COMMISSIONERS, AS OWNERS
AND
BECHTEL POWER CORPORATION
DATED AS OF OCTOBER 12, 2018






--------------------------------------------------------------------------------




CONFIDENTIAL AND PROPRIETARY


AMENDMENT NO. 1 TO
CONSTRUCTION COMPLETION AGREEMENT
This AMENDMENT NO. 1 (this “Amendment”) TO THE CONSTRUCTION COMPLETION
AGREEMENT, dated October 23, 2017 (together with the Exhibits thereto, as
amended, the “Agreement”), by and between GEORGIA POWER COMPANY, a Georgia
corporation (“GPC”), acting for itself and as agent for OGLETHORPE POWER
CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), an electric membership
corporation formed under the laws of the State of Georgia, MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA, a public body corporate and politic and an instrumentality
of the State of Georgia, MEAG Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power
SPVP, LLC, each a Georgia limited liability company, and THE CITY OF DALTON,
GEORGIA, an incorporated municipality in the State of Georgia acting by and
through its Board of Water, Light and Sinking Fund Commissioners (hereinafter
referred to individually and collectively as “Owners”), and BECHTEL POWER
CORPORATION, a Nevada corporation (“Contractor”), is entered into as of the 14th
day of October, 2018. Owners and Contractor are individually referred to herein
as a “Party” and collectively referred to herein as the “Parties.”
RECITALS
WHEREAS, Owners are presently developing and constructing two new nuclear plant
units and related facilities, structures and improvements at the Vogtle plant
site in Georgia, which units are designated as Vogtle Units 3 and 4;
WHEREAS, Owners and Contractor entered into the Agreement, as of October 23,
2017, for Contractor to provide certain services in order for Owners to complete
the construction of the Vogtle Units 3 and 4, pursuant to the terms and
conditions set forth in the Agreement;
WHEREAS, Owners and Contractor have agreed to revise certain provisions of the
Agreement in connection with the Parties’ completion of the first stage of the
Subcontract Scope Alignment Process contemplated by Section 3.2.3 of the
Agreement, as further set forth in this Amendment;
WHEREAS, the Parties agree that, with the exception of the changes expressly
stated herein, this Amendment will not change the terms and conditions of the
Agreement.
NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, stipulate and
agree as follows:
ARTICLE I
AMENDMENTS TO AGREEMENT
Section 1.1    In Section 1.1 of the Agreement, the following definitions of
“Bankruptcy Event” and “Bankruptcy MAI” shall be inserted immediately after the
definition of “ASME” and immediately preceding the definition of “Base Fee”:
“Bankruptcy Event” has the meaning set forth in Section 3.4.1.





--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


“Bankruptcy MAI” has the meaning set forth in Section 3.4.1(i).
Section 1.2    In Section 1.1. of the Agreement, the following definition of
“Below-Threshold Adjustment Event” shall be inserted immediately after the
definition of “Baseline Schedule” and immediately preceding the definition of
“BEO”:
“Below-Threshold Adjustment Event” has the meaning set forth in Section
11.3(ii).
Section 1.3    In Section 1.1 of the Agreement, the following definition of “CBI
Subcontract” shall be inserted immediately after the definition of “Cash
Security” and immediately preceding the definition of “Change Order”:
“CBI Subcontract” shall mean SNC Purchase Contract No. 56600 between Southern
Nuclear Operating Company, Inc. and CBI Services, LLC dated March 5, 2018.
Section 1.4    In Section 1.1 of the Agreement, the following definition of
“Field Indirects” shall be inserted immediately after the definition of “Fee”
and immediately preceding the definition of “Final Completion”:
“Field Indirects” means the costs associated with indirect craft labor and
materials required to support construction completion. For the avoidance of
doubt, Field Indirects do not include any Construction Equipment.
Section 1.5    Not Used
Section 1.6    In Section 1.1 of the Agreement, the following definition of
“Conversion Date” shall be inserted immediately after the definition of
“Contractor Trend Program” and immediately preceding the definition of “Core
Scope”:
“Conversion Date” has the meaning set forth in Section 3.4.1(v).
Section 1.7    Article 3 is amended by inserting the following new Section 3.4
immediately following Section 3.3.5 and immediately preceding Article 4 as
follows:
3.4     CBI Subcontract


3.4.1     For the CBI Subcontract that is designated a Contractor-Managed
Subcontract as of the date of this Amendment, in the event that CBI Services,
LLC or its successor(s) files for or is involuntarily put into bankruptcy (a
“Bankruptcy Event”), the Parties agree to the following process for Contractor
to obtain adjustments to the Target Completion Dates, the Baseline Schedule
and/or Target Construction Cost:
i.
Contractor shall provide written notice to Owners of the occurrence of a
Bankruptcy Event that: (i) has caused or will cause a material adverse impact on
Contractor’s, Contractor’s Subcontractor’s and/or Contractor-Managed
Subcontractor’s ability to perform its work in accordance with the Project
Schedule in effect as of the Bankruptcy Event and causes a delay to the critical
path in the Project Schedule for



2

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


achievement of either or both Unit Mechanical Completion Dates or (ii) has
caused or will cause a material increase to the Combined Construction Costs
(either (i) or (ii), a “Bankruptcy MAI”), (provided, however, for purposes of
determining whether a Bankruptcy MAI has occurred, the fact that the Bankruptcy
Event was or could be attributable to the acts or omissions of CBI Services, LLC
or its personnel shall not be considered or in any way disqualify the Bankruptcy
Event as justification for the adjustments contemplated by this Section 3.4).
Such notice shall be provided as promptly following such Bankruptcy MAI as
practicable, but, (and notwithstanding Section 10.4.1 or Section 11.4.1) in any
case, within fourteen (14) Days of the Bankruptcy MAI; provided, however, that
failure to timely provide such notice shall not preclude Contractor’s rights
hereunder with respect to such Bankruptcy MAI. Contractor shall provide all
available information related to the Bankruptcy MAI promptly as it becomes
available to Contractor. After Owners’ receipt of such notice, the Parties shall
have ninety (90) days to negotiate an adjustment to Contractor’s Target
Completion Dates, the Baseline Schedule and/or Target Construction Cost, as
applicable such that Contractor is not materially adversely impacted by the
Bankruptcy Event.
ii.
If Owners do not agree that a Bankruptcy MAI occurred, Owners shall initiate the
dispute resolution process set forth in Article 38 of this Agreement within
thirty (30) days after Owners’ receipt of the notice from Contractor under
Section 3.4.1(i). The sole issue for determination by the DRB shall be whether a
Bankruptcy MAI occurred (and not the amount of any adjustments to the Target
Completion Dates, the Baseline Schedule and/or the Target Construction Cost that
Contractor claims). In the DRB proceeding, Contractor shall have the same burden
of proof as would apply for a Change Order dispute under this Agreement.

iii.
If the DRB determines that a Bankruptcy MAI did not occur, the CBI Subcontract
shall remain a Contractor-Managed Subcontract and Contractor shall not be
entitled to any adjustment to the Target Completion Dates, the Baseline Schedule
and/or Target Construction Cost at such time; provided, however, such a finding
shall be without prejudice to Contractor’s right to notify Owners of a future
Bankruptcy MAI associated with the same Bankruptcy Event if additional impacts
to Contractor result therefrom.

iv.
If the DRB determines that a Bankruptcy MAI occurred, or if Owners did not
disagree that a Bankruptcy MAI occurred pursuant to subpart (ii) above, the
Parties shall continue to negotiate equitable adjustments to the Target
Completion Dates, the Baseline Schedule and/or Target Construction Cost
(consistent with any applicable provisions of this Agreement governing such
adjustments but without limiting the rights of either of the Parties under this
Section 3.4) for the ninety (90) day period contemplated above by subpart (i).
Any such adjustments agreed



3

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


upon during this negotiation period promptly shall be incorporated into a Change
Order executed by the Parties.
Notwithstanding the foregoing, the Parties agree that the ultimate duration and
outcome of a Bankruptcy Event may not be known within ninety (90) days of a
Bankruptcy MAI. Accordingly, the Parties agree that the impacts resulting from
the Bankruptcy Event may be ongoing and may result in multiple Change Orders or
modifications to a Change Order following the process set forth herein as the
impacts are realized over time, notwithstanding Section 12.6 of the Agreement or
any other provision of this Amendment or the Agreement to the contrary. The
process is intended to be repeated, as necessary, to address the impacts of the
Bankruptcy Event.
v.
If the Parties cannot agree on the above adjustments within the ninety (90) day
period set forth above in subpart (i), the CBI Subcontract shall convert to an
Owner-Managed Subcontract on the ninety-first (91st) day; provided, however, the
ninety (90) day period set forth in subpart (i) above shall be tolled during the
pendency of any dispute under subpart (ii) above or may be extended by mutual
agreement of the Parties. The conversion to an Owner-Managed Subcontract shall
be deemed to occur on the date of Contractor’s notice under subpart (i) above in
the event that either the Owner did not disagree that a Bankruptcy MAI occurred
or that the DRB determines the Bankruptcy MAI occurred (the “Conversion Date”).
Contractor shall then be entitled to seek (and Owners will be entitled to
contest) any adjustments to the Target Construction Cost and/or Target
Completion Dates and Baseline Schedule under the Agreement based on the CBI
Subcontract being an Owner-Managed Subcontract from the Conversion Date;
provided, the start date for purposes of the deadlines for submittals required
under Sections 10.4 and 11.4 shall be tolled until the actual date (on or after
the 91st day) on which the CBI Subcontract is converted to an Owner-Managed
Subcontract (as opposed to the Conversion Date above). As a result of this
conversion, the Parties shall execute a Change Order reducing: (i) the Target
Construction Cost to account for the conversion of the CBI Subcontract as of the
Conversion Date (including, in addition to the direct value associated with
remaining scope, removal of a portion of the following to the extent such
amounts support the remaining scope of the CBI Subcontract: (a) Contractor’s
contingency, and (b) Field Indirects); and (ii) Contractor’s Earned Fee
calculated at [***] ([***]) of the amount deducted in the immediately preceding
subsection (i). This deductive Change Order will not limit Contractor’s ability
to pursue Change Order(s) associated with the cost and schedule impacts related
to the CBI Subcontract as an Owner-Managed Subcontract.

vi.
At all times prior to any conversion (actual conversion, not the deemed
Conversion Date), Contractor shall continue to manage the CBI Subcontract as a
Contractor-Managed Subcontract. Following actual



4

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


conversion, Contractor shall continue to support mitigation efforts and the
transition of CBI Subcontract scope to Owners, but Owners shall have sole
authority to direct the actions of CBI Services, LLC following the conversion.
3.4.2    The Parties shall develop a mitigation plan for a Bankruptcy Event,
which may include Contractor and/or Southern Nuclear obtaining necessary ASME
N-Stamp(s) and construction and engineering planning for transfer of the CBI
Subcontract scope to other parties. Contractor shall support development and
implementation of this mitigation plan to the extent permitted under applicable
Law, and all associated costs shall be Excluded Costs.
Section 1.8    Not Used
Section 1.9    Section 10.2(i) is hereby modified by removing the word “and”
after the semicolon.
Section 1.10    Section 10.2(ii) is hereby modified by inserting “and Section
10.3” after the reference to “Section 10.4” and by deleting the period and
adding “; and” in its place.
Section 1.11    Section 10.2 shall be amended to add a new subsection (iii)
immediately following 10.2(ii) as follows:
(iii)     adjustments under Section 3.4.1(iv) (negotiated adjustments that do
not result in conversion of the CBI Subcontract to an Owner-Managed Subcontract)
following a Bankruptcy Event, in accordance with the procedure and applicable
standards set forth in Section 3.4.1.
Section 1.12    Section 11.2(ii) is hereby modified by removing the word “and”
after the semicolon and by inserting “and Section 11.3” after the reference to
“Section 11.4”.
Section 1.13    Section 11.2(iii) is hereby modified by deleting the period and
adding “; and” in its place.
Section 1.14    Section 11.2 shall be amended to add a new subsection (iv)
immediately following 11.2(iii) as follows:
(iv)     adjustments under Section 3.4.1(iv) (negotiated adjustments that do not
result in conversion of the CBI Subcontract to an Owner-Managed Subcontract)
following a Bankruptcy Event, in accordance with the procedure and applicable
standards set forth in Section 3.4.1.
Section 1.15    Section 11.3 shall be amended by adding the following text after
the last sentence.
Without limiting the application of any other provision regarding claims for
adjustments to the Target Construction Cost, to the extent Contractor believes
it is entitled to an adjustment for Field Indirects resulting from an Adjustment
Event, the following provisions shall apply:


5

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


(i)
If the requested Target Construction Cost adjustment for an individual
Adjustment Event (excluding Field Indirects) is greater than [***] dollars
($[***]), Contractor may include the Field Indirect costs associated with the
Adjustment Event in the Change Order request associated with such Adjustment
Event submitted under Section 11.4.

(ii)
If the requested Target Construction Cost adjustment for an individual
Adjustment Event (excluding Field Indirects) is less than or equal to [***]
dollars ($[***]) (“Below-Threshold Adjustment Event”), an adjustment for Field
Indirects will be deferred. Field Indirects will be excluded from any Change
Order issued in connection with the Below-Threshold Adjustment Event; however,
such Change Order may include a reservation with respect to deferred Field
Indirects. When the cumulative value of Below-Threshold Adjustment Events
(events for which a Change Order has been issued) exceeds [***] dollars ($[***])
in the aggregate, Contractor may then submit a Change Order request under
Section 11.4 for such unpaid aggregate amount of all Field Indirects associated
with such Below-Threshold Adjustment Events, notwithstanding Section 12.6 or any
other statement regarding Change Order finality set forth herein, but subject to
substantiation of the entitlement to the appropriate percentage used for each
Below-Threshold Adjustment Event. Following such adjustment, Contractor will not
be entitled to further adjustments for Field Indirects associated with the
Below-Threshold Adjustment Events that were aggregated to reach the [***] dollar
($[***]) threshold. The process of aggregating the overall cost impacts of
Below-Threshold Adjustment Events to [***] dollars ($[***]), and then submitting
Change Order requests for Field Indirects may be repeated throughout the
Project; provided, nothing in this section shall allow for double counting of
Field Indirects.

Section 1.16    The first sentence of Section 12.1 shall be amended by adding
the words “or scope to be performed under a Contractor-Managed Subcontract”
after the word “hereunder” and before the parenthetical.
Section 1.17    The list of Target Assumptions in Exhibit B shall be amended by
adding a new section 7 after section 6:
7.
Contract-specific Target Assumptions applicable to individual Contractor-Managed
Subcontracts are set forth in Exhibit B, Table 12. Such Target Assumptions apply
only with respect to the corresponding Contractor-Managed Subcontract.

Section 1.18    Exhibit B shall be amended by adding the new Table 12 set forth
in Attachment 1 to this Amendment following Table 11.


6

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


ARTICLE II
MISCELLANEOUS
Section 2.1    Capitalized terms used herein and not defined herein have the
meanings assigned in the Agreement.
Section 2.2    This Amendment shall be construed in connection with and as part
of the Agreement, and all terms, conditions, and covenants contained in the
Agreement, except as herein modified, shall be and shall remain in full force
and effect. The Parties hereto agree that they are bound by the terms,
conditions, and covenants of the Agreement as amended hereby.
Section 2.3    This Amendment may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
Section 2.4    The validity, interpretation, and performance of this Amendment
and each of its provisions shall be governed by the internal Laws of the State
of Georgia, without giving effect to the principles thereof related to conflicts
of Laws.
Section 2.5    Except as expressly provided for in this Amendment, all other
Articles, Sections and Exhibits of and to the Agreement remain unchanged.
[Signature page follows on the next page.]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first above written.
 
BECHTEL POWER CORPORATION
 
 
 
 
By:
/s/Tyrone P. Troutman, Jr.
 
Name:
Tyrone P. Troutman, Jr.
 
Title:
Principal Vice President
 
 
 
 
GEORGIA POWER COMPANY, as an Owner and as agent for the other Owners
 
 
 
 
By:
/s/David L. McKinney
 
Name:
David L. McKinney
 
Title:
Sr. VP Nuclear Development
 
 
 







[CCA Amendment No. 1 Signature Page]

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


AMENDMENT NO. 1 TO THE CONSTRUCTION COMPLETION AGREEMENT
ATTACHMENT 1




Exhibit B - Target Assumption


Table 12. Contractor-Managed Subcontract Scope Target Assumptions
Contract #
Contractor
Title / Scope Description
Target Assumption
1430
Recon
Dewatering
[***]
1456
Garney
River Water Intake Structure
[***]
1466
Mistras
NDE Testing
[***]
1612
PCI
Specialized Field Machining
[***]
1614
NASS
Transformer Dress-Out
[***]
1615
VFC
Lightning Protection
[***]
1622
HSG Formwork
Form Work Design and Rental
[***]
1625
SSMI
HVAC Fab & Installation Unit 3 & 4
[***]
1637
AMECo
Small Tools
[***]
1802
Ashmore
Concrete Pump Trucks
[***]



CCA Amendment No. 1
Attachment 1
Page 1 of 5

--------------------------------------------------------------------------------





Table 12. Contractor-Managed Subcontract Scope Target Assumptions
1803
Superheat FGH Services
Post Weld Heat Treatment
[***]
1806
AMECo/Penn Tools
Special High Value Tools
[***]
1808
Sarens Group
Heavy Haul
[***]
1811
Thyssen Krupp
Traction elevators (14 Elevators)
[***]
1812
FE Moran
Annex, DG, Radwaste, Turbine, Yard Area Transformers Fire Detection &
Suppression
[***]
1814
Caddell
SWS Chemical Treatment Building
[***]
1817
Commercial Siding and Maintenance
Metal Siding, Units 3 & 4
[***]
1819
PCI-Promotec
Penetration Seals (Blockouts & Barriers)
[***]
1876
TBD
HVAC U3 & 4 Testing / Balance
[***]
1886
nexAir
Construction Air Services - On site
[***]
2096
Alimac Hek
Rack & Pinion Elevators (2 Elevators)
[***]



Amendment No. 1
Attachment 1
Page 2 of 5

--------------------------------------------------------------------------------





Table 12. Contractor-Managed Subcontract Scope Target Assumptions
2108
TurbinePro
Turbine Assembly
[***]
2377
Research Cottrel
Water intake CWIS
[***]
2387
CORE
Medical Management Services
[***]
2559
FE Moran
Aux Bldg. and Cntnmnt Fire Prot. / Detect.
[***]
2570
Transco
MRI Specialty Installation
[***]
1421/1806
AMEC
Concrete and Soils Testing
[***]
1631
Augusta Industrial
Spill Clean-up, Animal Removal, Lift Station PM & Service, BFP Valve Inspect
[***]
1878 / 1632 / 2100 / 2400 / 1627
CB & I Services
Craft Support for MAB, Shield Building - CV20 Module, Air inlet retention, roof,
HVAC Duct Work Installation, Field Erected Tanks - EPC (12 tanks)
[***]
2553 / 2567
CA Murren
RWI Structure Work - Phase III - dredging * complete derm surfacing, channel,
pavement
[***]
1815
API
Insulation Unit 3 & Unit 4 (conventional)
[***]
1464
Williams Plant Services
Pre-engineered Composite Metal Studded Wall Systems
[***]



Amendment No. 1
Attachment 1
Page 3 of 5

--------------------------------------------------------------------------------





Table 12. Contractor-Managed Subcontract Scope Target Assumptions
1818
Pullman Power
Membrane Roofing
[***]
2606
EBI
Cable Bus and ISO Phase Installation
[***]
2554/2376
PCI
Nuclear Steam System Supply (NSSS)
[***]
2607
TBD
SWS Cooling Tower Site Installation
[***]
1399
Morgan Corp
Excavation NI - misc. earth work as needed
Non Nuclear Safety
[***]
1618
Williams Specialty
Coatings, Fireproofing
[***]
1804/1805
Thompson Industrial
Area 3&4 Support, HP Hydrolaz, Line Clean & Video Inspect
[***]
2092
Direct Hire
Diesel Generator Building U3&4
[***]
2114
Direct Hire
Metrology & Survey Services
[***]
2551
Direct Hire
Transformer Pads
[***]
 
Direct Hire
Membrane Roofing scope not awarded to Subcontractor
[***]



Amendment No. 1
Attachment 1
Page 4 of 5

--------------------------------------------------------------------------------





Table 12. Contractor-Managed Subcontract Scope Target Assumptions
 
Direct Hire
Excavation Direct Hire
[***]
 
Direct Hire
Architectural Finishes
[***]
1452
Direct Hire
Underground HDPE Pipe Installation
[***]
1822
Direct Hire
Annulus Seal - Waterproof Sealants
[***]
2601
Direct Hire
Gas & Communication Duct Bank
[***]
TBD
Direct Hire
Surveying
[***]





Amendment No. 1
Attachment 1
Page 5 of 5